Dewey, J.
1. The witnesses were competent to testify to the question propounded. They had previously stated that they had bought and sold horses and wagons like those owned by the plaintiff, and had kept and used such property in their business for some years.
2. The competency of the plaintiff to testify as a witness, notwithstanding the death of one of the copartners for whom the services were rendered, is not further questioned by the counsel for the defendant. By the construction we have given to the statute, the party to the original cause of action still survives, if one of the members of the firm is living.

jExceptions overruled.